DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 11-17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 5,032,198, of record) and further in view of (a) Michiels (US 2009/0294008, of record) and/or Gloeckner (DE 102014211365, of record) and (b) Jha (US2013/0062576, of record).
As best depicted in Figure 1, Kojima teaches a tire construction comprising a carcass 2, a bead core 3, a sidewall 6, a bead filler 4, a tread 5, a plurality of working belt layers 7, and a plurality of additional belt layers 8 (belt bandage ply).  Kojima further states that said additional belt layers are made of nylon 66, nylon 6, polyester, Kevlar, and the like (multifilament yarns- Column 7, Lines 20+).  While Kojima fails to expressly teach the use of nylon 4,10, one having ordinary skill in the art at the time of the invention would have recognized the language “and the like” as encompassing additional materials that are used in tire belt layers, such as nylon 4,10.  Michiels (Paragraph 23) provides one example of the known use of nylon 4,10 in tire belt layers and furthermore, teaches the alternative use of nylon 6, nylon 66, and nylon 4,10 (suggests the suitability of nylon 4,10 in applications where nylon 6 and nylon 66 are expressly 
One of ordinary skill in the art at the time of the invention would have found it obvious to nylon 4,10 in the additional belt layers of Kojima as it is encompassed under the umbrella of “and the like”, as evidenced by Michiels and Gloeckner. 
Also, regarding claim 9 (and claims 14-16), while Michiels and Gloeckner are silent with respect to the makeup of nylon 4,10, it is well known to form nylon materials, including nylon 4,10, with renewable resources, as shown for example by Jha (Paragraphs 1, 2, and 45).  Jha teaches that the use of renewable resources (e.g. plants, seeds, flowers, etc.) is environmentally friendly.  One of ordinary skill in the art at the time of the invention would have found it obvious to use nylon 4,10 formed with renewable resources (plant materials) in the tire of Kojima for the benefits detailed above. 
	Lastly, with respect to claim 9 (and claims 11 and 12), while Kojima is silent with respect to the cord linear density and the twisting value, the claimed cord constructions are consistent with those that are conventionally used in cord reinforced tire components, including belt layers, as shown for example by Gloeckner (Paragraphs 16-20).  It is emphasized that a fair reading of Kojima does not restrict the cord linear density and twisting value and Applicant has not provided a conclusive showing of unexpected results for the claimed cord constructions.   
Regarding claim 13, an innerliner represents a fundamental tire component designed to eliminate the escape of air from a tire cavity.  One of ordinary skill in the art at the time of the invention would have found it obvious to include such a component in the tire of Kojima.

	With respect to claims 17 and 19, as detailed above, Kojima broadly states that “the organic fiber cord is a single long cord composed of a multiplicity of single yarns or twisted yarns such as spun yarn, monofilament yarn, and multifilament yarn…” (Column 7, Lines 20).  The specific combination of 2 or 3 multifilament yarns to form a tire cord or reinforcing element is extremely well known in the tire industry and consistent with the disclosure of Kojima.  This is further evidenced by Gloeckner (Paragraph 20). 
4.	Claims 9, 11-17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gloeckner and further in view of Jha. 
	Gloeckner is directed to a tire construction including reinforcing elements or cords comprising nylon 4,10, wherein said cords can be a single multifilament yarn or a plurality of multifilament yarns twisted together (Paragraphs 16-20).  Gloeckner also states that (a) each yarn has a linear density between 200 and 5,000 dtex, (b) the cord is twisted between 100 and 800 t/m, and (c) the cord has applicability in a number of tire components, including a belt bandage (Paragraph 40).  One of ordinary skill in the art at the time of the invention would have found it obvious to use a cord satisfying the claimed invention in the tire of Gloeckner given the substantial overlap in linear density and linear density.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed cord construction (lack of comparative examples in which cord features fall outside the scope of the claimed invention).    
Also, regarding claim 9 (and claims 14-16), while Gloeckner is silent with respect to the makeup of nylon 4,10, it is well known to form nylon materials, including nylon 4,10, with renewable resources, as shown for example by Jha (Paragraphs 1, 2, and 45).  Jha teaches that the use of renewable resources (e.g. plants, seeds, flowers, etc.) is environmentally friendly.  One of ordinary skill in the art at the time of the invention would have found it obvious to use nylon 4,10 formed with renewable resources (plant materials) in the tire of Kojima for the benefits detailed above.
	With respect to claims 11, 12, 17, and 19, the claimed cords are encompassed by the disclosure of Gloeckner. 
	Regarding claim 13, an innerliner represents a fundamental tire component designed to eliminate the escape of air from a tire cavity.  One of ordinary skill in the art at the time of the invention would have found it obvious to include such a component in the tire of Gloeckner.
	As to claims 17 and 19, Gloeckner specifically teaches the use of individual multifilament yarns or a plurality of multifilament yarns (Paragraph 20). 
Response to Arguments
5.	Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive.  It is initially noted that previously drafted claim 18 was dependent from claim 17, itself dependent from claim 9.  Amended claim 9, however, simply includes the limitations of claim 18.  As such, amended claim 9 presents a new combination of structural limitations not set forth in the previously drafted claims.
Applicant argues that the Office Action does not specifically show how any of the references specifically reach or suggest the claimed features.  The Examiner respectfully disagrees.  As detailed above, Kojima broadly states that “the organic fiber cord is a single long cord composed of a multiplicity of single yarns or twisted yarns such as spun yarn, monofilament yarn, and multifilament yarn…” (Column 7, Lines 20).  A fair reading of Kojima suggests the use of any well-known and commonly used multifilament yarn (in terms of the linear density and the twisting value).  Gloeckner evidences the wide range of linear densities and twisting values associated with tire cords.  It is emphasized that tire cord disclosures are well recognized as being directed to a plurality of cord constructions (unless otherwise noted), in terms of linear density and twisting values.  It is further noted that Applicant has not provided a conclusive showing of unexpected results for the claimed linear densities or the claimed twisting values (lack of comparative examples in which the linear density or the twisting value is outside the claimed range).  
Applicant’s primary inventive concept appears to correspond with the specific use of nylon 4,10 sourced from a plant material in a belt bandage ply and such is obvious in view of the combination of prior art references included above.  The additional cord features included .             
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 19, 2021